Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the scope of the claimed invention is rendered indefinite by positive recitation of a pivot hub of a depth gauge assembly; i.e., the rounded portion of the connecting portion is defined relative to a pivot hub of a depth gauge assembly that has not been previously positively recited “configured to attach to a depth-gauge assembly.”
Claim 12 recites the limitation "the pivot arm" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the gap" on line 2.  There is insufficient antecedent basis for this limitation in the claim because the gap is not previously positively recited.  Claims 13-17 are similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 11, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoup (US Patent No. 5,884,711 A).
Shoup ‘711, as best illustrated in Fig. 3, shows a scraper blade for a depth-gauge assembly, comprising:
regarding claim 1,
a connecting portion (74) having an aperture (74a);
a blade portion (76) connected to the connecting portion; and
wherein the connecting portion and the blade portion are configured to attach to a depth-gauge assembly such that the blade portion is positioned in a gap formed between a pivot hub and a depth-gauge wheel of the depth-gauge assembly;
regarding claim 2, 
wherein the blade portion is connected to the connecting portion at a generally perpendicular angle to form a T-shape;

wherein the blade portion has a front surface and a back surface with a top edge, a bottom edge, and a side edge, and a second side edge wherein the blade portion has a flat planar profile formed between the front surface and the back surface, and the connecting portion has a front surface and a back surface wherein the connecting portion has a flat planar profile formed between the front surface and the back surface;
regarding claim 5,
wherein the bottom edge of the blade portion has a contour, wherein the contour has a concave portion and a convex portion;
regarding claim 10,
wherein the connecting portion is configured to attach to the depth-gauge assembly with an attaching stud received in the pivot arm such that wherein when attached the connecting portion is substantially parallel to an end of the pivot hub;
regarding claim 11,
wherein the connecting portion is configured to be statically attached to the depth-gauge assembly at a pivot point by which the pivot arm rotates and wherein when the pivot arm moves in relation to the pivot point, the connecting portion does not move in relation to the pivot point;
regarding claim 18,
wherein the blade portion has a first blade portion and a second blade portion that are connected to one another by connection members received in elongated openings in the first blade portion and the second blade portion; and
regarding claim 20,
.  

Allowable Subject Matter
Claims 4, 6-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
27 February 2021